345 F.2d 787
Mrs. Fannie Lou HAMER et al., Plaintiffs-Appellants,v.Cecil C. CAMPBELL, Circuit Clerk and Registrar of Sunflower County, Miss., et al., Defendants-Respondents.
No. 22552.
United States Court of Appeals Fifth Circuit.
May 19, 1965.

Morton Stavis, Newark, New Jersey, Bruce C. Waltzer, New Orleans, La., Martin R. Bradley, Jr., Buffalo, N. Y., for appellants.
Joe T. Patterson, Atty. Gen. of Mississippi, William Allain, Asst. Atty. Gen., Jackson, Miss., Oscar B. Townsend, Forrest G. Cooper, Indianola, Miss., P. J. Townsend, Jr., Drew, Miss., Alfred A. Levingston, Cleveland, Miss., for respondents.
Before BROWN and GEWIN, Circuit Judges, and KILKENNY, District Judge.
PER CURIAM.


1
In this appeal from the District Court's denial on May 4, 1965, of a preliminary injunction against the holding of the quadrennial municipal elections in Sunflower County, Mississippi, based upon the recent decree of the same Court,1 the Appellants seek an injunction pending appeal, the effect of which, if granted, would forbid the holding of primary elections in some of the municipalities on May 11, 1965, and the General Election for June 8, 1965, in those and other specified municipalities.


2
The application for this relief pending appeal is denied but without prejudice to the rights of any of the parties upon the hearing on the merits.



Notes:


1
 Entered in the case of United States of America v. Cecil C. Campbell, Circuit Court Clerk and Registrar of Sunflower County, Mississippi; and State of Mississippi, finding a pattern and practice of racial discrimination and decreeing registration standards. C.A. No. GC633